           Case 1:18-cr-00905-LTS          Document 94 Filed 12/04/19 Page 1of1
                                                    U.S. Department of Justice



                                                                                                                                   'I
                                                      The Silvio J. Mollo Building                                                  I
                                                      One Saint Andrew's Plaza
                                                      New York, Ne1r York 10007      I ELECTRO~ICALLY FILED
                                                      December 4, 2019               Il DOC#:                                       I
                                                                                     !, D:\TE FILED: L)~.\,-2(, l(l '
                                                                                       -----   ~·'"------- ~--=~-·-   ----·-   I



BYECF
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:         United States v. Darren Li, S2 18 Cr. 905 (LTS)

Dear Judge Swain:

        The Government writes, with the consent of defense counsel, to respectfully request an
adjournment of the change of plea hearing currently scheduled for December 5, 2019. The reason
for this request is that the parties are engaged in ongoing discussions regarding a pretrial
disposition of this matter. A conference in this case is currently scheduled for December 17, 2019,
at 3:30 p.m. Accordingly, the Government requests that the parties next appear in Court at that
time. To the extent the parties are in a position to schedule a change of plea hearing before then,
the parties will promptly contact the Court. Finally, the Court previously excluded time under the
Speedy Trial Act until December 17, 2019. (Dkt. No. 86).

                                                      Respectfully submitted,
'11< C-M.~ '{ pluA.. kiuvt'~ \~
 oJ.._~oJAM.)...     va'l\L- cM; .L .                 GEOFFREY BERMAN
  ~ ;ff: q i.t      re- 'art? lI/ t.-J .              United States Attorney


SO ORDERED:                                       By:/~~
                                                      Alexandra Rothman
                                                      Assistant United States Attorney
                                                      (212) 637-2580

   cc: Edgar Fankbonner, Esq. (by ECF)
